Citation Nr: 0209698	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for partial amputation of the left fifth finger.

2.  Entitlement to an increased rating in excess of 10 
percent for digital nerve neuroma of the left fifth finger.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1997 and 
December 1998 by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a November 2000 decision, the Board found that a March 26, 
1958, rating decision, which denied entitlement to service 
connection for partial amputation of the left fourth (ring) 
finger was not clearly and unmistakably erroneous.  In that 
decision, the Board also noted that the veteran's April 1997 
correspondence might be construed as a claim for entitlement 
to service connection for a left arm disorder secondary to 
his service-connected disability and referred this matter to 
the RO for appropriate action.  

In the November 2000 decision, the Board also remanded the 
issue of entitlement to an increased rating for partial 
amputation of the left fifth (little or small) finger back to 
the RO for further development.  After completion of the 
development, in a February 2002 rating decision, the RO 
assigned the veteran a separate 10 percent rating for digital 
nerve neuroma of the left fifth finger in addition to the 
veteran's 10 percent rating for partial amputation of the 
left fifth finger.  The case now is before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran is right-handed.

3.  The appellant's left fifth finger disability is 
manifested by amputation without metacarpal resection and by 
complaints of phantom pain, fatigability, sensitivity to cold 
and tenderness in the area of the surgical scar; he has no 
abduction or sensation in the left little finger due to 
amputation.

4.  The veteran has full range of motion of the left wrist 
and good fine motor skills in the left hand with diminished 
grip strength/weakness.

5.  Painful neuroma of the veteran's digital nerve located 
near the mid-proximal phalanx level of the left little finger 
approximates no more than mild incomplete paralysis of the 
ulnar nerve of the left, minor, extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for partial amputation of the left fifth finger have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 
5156 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for digital nerve neuroma of the left fifth finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.124, Diagnostic Code 5199-
8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected residuals of a partial amputation of his left 
little finger are more severe than the assigned disability 
ratings suggest.


Factual Background

Service medical records include a report of the veteran's 
July 1956 enlistment examination, which revealed traumatic 
amputation of the left ring finger.  In November 1956, the 
veteran caught his left little finger in the bolt of a 105 
Howitzer.  As a result, he was hospitalized and sustained a 
traumatic amputation of the distal two-thirds of the terminal 
phalanx of the left fifth finger.  X-rays revealed an old 
amputation of the distal fourth finger at the level of the 
distal end of the first phalanx.  In February 1957, the 
veteran underwent reamputation of the distal proximal phalanx 
of the left little finger.  The records are negative for 
evidence of metacarpal resection.  The veteran's October 1957 
separation examination report revealed missing distal phalanx 
to the left fourth and fifth digits.

At a March 1958 VA examination, the veteran reported a 
history of amputation of the little and ring fingers during 
service.  X-rays confirmed amputation of the little and ring 
fingers, including amputation through the distal end of the 
proximal phalanx of the left ring finger and at the proximal 
interphalangeal joint of the left little finger.  On 
examination, the stumps were satisfactory and painless.  The 
diagnosis was partial amputation of little and ring finger of 
left hand.  

In a March 1958 rating decision, service connection was 
granted for partial amputation of the left little finger and 
a 10 percent rating was assigned effective from November 13, 
1957.  As this rating has remained in effect since then and 
has been in effect over twenty years, it is now protected.  
See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) 
(2001).

A September 1992 private hospital report shows the veteran 
was treated for chest pain and associated left arm soreness.  
No relationship was revealed between the partial amputation 
of the left little finger and the arm and chest pain.

At an RO hearing in February 1999, the veteran testified that 
he had sustained partial amputation of his left fifth finger 
when he caught it in the back of a weapon in November 1956.  
He stated that he was hospitalized from November 1956 to 
March 1957.  The veteran also indicated that his left hand 
and fingers are cold all of the time and that he experiences 
occasional pain.  He stated that he has had no other injuries 
to his left hand.

Reports from K. K. N., M.D., dated in February and March 
1999, show that the veteran complained of constant sensation 
of cold, with associated pain in the inner portion of the 
left hand, which was unrelated to any particular activity or 
position.  Dr. K. K. N. noted that, in 1992, the veteran had 
pain extending to his left arm and chest and that a heart 
attack was ruled out.  The veteran has a history of arterial 
hypertension with no diabetes mellitus.  On examination, 
there was no evidence of Horner's sign; peripheral pulses 
were symmetrical.  The stumps of the ring and little fingers 
were very painful to touch; however, there was no indication 
of induration, cellulitis, etc.  There was no 
clubbing/cyanosis noted.  Tinel's sign was negative.  The 
impression was phantom pain of left hand, status-post 
amputation of the fourth and fifth digits.  A nerve 
conduction study and electromyograph (EMG) were normal.  An 
April 1999 hand surgical/orthopedic consult done by R. E. C., 
M. D. resulted in a diagnosis of phantom pain and 
questionable neuroma of digital nerve.  X-rays showed no bony 
abnormalities.

An August 2001 VA neurological examination revealed a severe 
impairment based on the absence of two-thirds of the left 
little finger, when considering only that finger.  The 
examiner noted that finger abduction and sensory examination 
could not be performed or tested for the left little finger 
because of amputation.  The extension of the thumb, index and 
middle fingers of the left hand was good.  With regard to the 
functioning of the entire left hand, both fine motor and 
gross motor skills, the degree of impairment considered 
moderate because of reduced ability to grip and to manipulate 
objects.  The examiner noted that the veteran worked as a 
foreman in construction for many years and that he had 
indicated that he had adequate ability to lift and carry.  
The examiner indicated that the veteran could lift a light 
(up to fifteen pounds) suitcase with his left grasping the 
handle with three fingers; that he could manipulate tools, 
pick a berry or lift a coin using his thumb, index and middle 
fingers; and that he would have minimal difficulty turning a 
doorknob.  But the veteran would have considerable difficulty 
handling a keyboard.  With both hands, the veteran would be 
able to occasionally lift up to forty pounds, and frequently 
lift twenty pounds.  Regarding the veteran's complaints of 
cold sensation in his left hand, the examiner stated was more 
likely a residual of his injury representing a post-traumatic 
neuropathy and was considered mild in intensity and 
occurrence.  The diagnoses were left hand injury with 
laceration, small (fifth) finger; status-post traumatic 
amputation, distal left, small finger; and status-post 
surgical removal of the distal two-thirds at the proximal 
interphalangeal joint.

At an August 2001 VA orthopedic examination, the veteran 
reported that he was not taking medications other than over-
the-counter medications, such as Tylenol or aspirin.  He 
described constant coldness and at times a feeling that the 
fingers were still there (phantom pain).  The veteran was 
noted to be right-handed.  On examination, the veteran had 
amputations of the left ring and little finger at the 
proximal phalanx level.  The amputation flaps were well 
healed with no evidence of infection.  The scars were 
slightly tender and non-adherent.  There was no breakdown of 
skin, edema, inflammation or keloid formation.  The color 
blended with the skin.  Range of motion of his metacarpal 
phalangeal joints was 0 degrees of extension and 80 degrees 
of flexion.  The veteran had neuromas at the site of his 
digital nerves at approximately the mid-proximal phalanx 
level about 1.5 centimeters proximal to the distal end of his 
residual fingertips of the two amputated fingers.  As true 
neuromas, tapping gave the veteran similar pain to the 
subjective pain he described as radiating up his hand and 
arm.  There was protective sensation with diminished 
sensation in the tips of both fingers distal to the resected 
digital nerves.  His left grip strength was diminished 
compared to his right hand.  The veteran had full range of 
motion of all other fingers other than the left middle 
finger, which had arthritic changes and lacked 15 degrees of 
complete extension.  The veteran had complete flexion and the 
middle and index fingers touch the distal crease of the hand.  
The thumb, though arthritic, had full motion and came in 
opposition to touch the fifth metacarpal head.  Grind test of 
the carpal metacarpal joints was negative.  Intrinsic muscles 
to the amputated fingers as well as to the middle and index 
fingers showed no weakness.  There was good pinch grip 
between the remaining index and middle fingers to the thumbs.  
The thumb could just barely get to the amputated tips of the 
left ring and little fingers so there was really no 
prehensile activity secondary to the amputations of the ring 
and little fingers.  Range of motion for the veteran's 
shoulders, elbows and wrists was within normal limits and 
painless.  Deep tendon reflexes of the upper extremities and 
finger jerk were all 2+ and brisk.  Sensation was intact to 
light touch and pinprick in the upper extremities except in 
the amputated fingers.  Motor strength of the upper 
extremities was graded at 5/5 (normal).  X-rays revealed an 
amputation of the distal end of the proximal phalanx for both 
the ring and little fingers of the left hand.  The left 
little finger was well rounded with a small osteophyte off to 
the ulnar side at the distal part of the amputated phalanx.  
Diagnoses included status-post partial amputation at the 
distal end of the proximal phalanx of the left fifth finger, 
with digital nerve neuromas and phantom pain.  The examiner 
opined that the veteran had neuromas in his affected fifth 
finger and that his symptoms of radiation up the forearm, 
phantom pain and coldness were not uncommon for a person with 
a partial amputation.  The examiner added that almost all 
amputated fingers have residual neuromas.  The examiner 
believed that the veteran's complaints were valid in the 
sense of coldness, easy fatigability, pain and diminished 
grip strength/weakness, which were related to the neuromas.  
He added that the veteran did not have incoordination or lack 
of endurance.  

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service and private medical 
records, and March 1958 and August 2001 VA examination 
reports have been associated with the file.  Under these 
circumstances, the Board finds that the VCAA does not mandate 
another examination.  In an October 1998 statement of the 
case (SOC) and subsequent supplement statements of the case 
(SSOCs) dated in May 1999 and March 2002, the RO advised the 
veteran of what must be shown for higher ratings.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, an SOC and SSOCs, 
been advised of the evidence considered in connection with 
his appeal.  Further, all of the relevant evidence has been 
considered.  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal at the RO.  Thus, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered, the Rating 
Schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, that is, the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One code may be more 
appropriate than another based on such factors as the 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran's disability is currently evaluated as 10 percent 
disabling under two separate diagnostic codes, Diagnostic 
Code 5156 for amputation of the left fifth finger and 
Diagnostic Codes 5199-8516 for paralysis of the ulnar nerve.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2001); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516 (2001).

Diagnostic Code 5156 contemplates amputation of the little 
finger.  A minimum rating of 10 percent is assigned for 
amputation of the little finger of the major or minor 
extremity without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  A maximum rating 
of 20 percent is assigned for amputation of the little finger 
of the major or minor extremity with metacarpal resection 
(more than one-half the bone lost).  In a note following the 
diagnostic codes used to rate single finger amputations, it 
is provided that single finger amputation ratings are the 
only applicable ratings for amputations of whole or part of 
single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2001).

Under Diagnostic Code 8516, where there is complete paralysis 
of the nondominant (minor) hand with the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers; marked atrophy in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers; an inability to spread the fingers (or 
reverse); an inability to adduct the thumb; and weakened 
wrist flexion, assignment of a 50 percent evaluation is 
warranted.  Incomplete, severe paralysis warrants assignment 
of a 30 percent evaluation; incomplete, moderate paralysis 
warrants assignment of a 20 percent rating; and incomplete 
mild paralysis warrants assignment of a 10 percent 
evaluation.  Diagnostic Codes 8516 pertains to neuritis.  38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

However, the combined rating for any orthopedic and 
neurologic residuals of the service-connected left little 
finger disability cannot exceed the "Amputation Rule" set 
forth in 38 C.F.R. § 4.68 (2001).  The Amputation Rule 
states, in pertinent part: "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Painful neuroma of a stump after amputation shall 
be assigned the evaluation for the elective site of 
reamputation.  38 C.F.R. § 4.68.  An issue for resolution is 
what the hypothetical elective level of the amputation would 
be.  In this case, more than half of the metacarpal bone 
would likely be lost.

The Board has considered these regulations and finds that the 
veteran's partial amputation of the left fifth finger does 
not warrant a rating in excess of 10 percent under Diagnostic 
Code 5156.  There is no evidence of metacarpal resection 
(more than one-half of the bone lost).  Similarly, the 
veteran's symptomatology does not warrant an additional 
rating beyond the 10 percent currently established under 
Diagnostic Codes 5199-5156.  The August 2001 examinations 
show that the veteran reported pain, fatigability, and 
hypersensitivity to cold and that the only functional 
limitations were those due to the veteran's loss of part of 
his finger, pain with touching the surgical scar, and 
diminished grip strength/weakness associated with a neuroma 
of the digital nerve.  He had full range of motion of the 
upper extremities.  Furthermore, the veteran was able to 
grasp, twist, or manipulate tools.  The current findings do 
not approximate the presence of moderate incomplete paralysis 
of the ulnar nerve, even when pain, weakness, and 
fatigability are considered under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Thus, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for higher 
ratings under Diagnostic Codes 5156 and 8516.  Further, the 
Board has considered rating the veteran's surgical scar under 
38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, for 
tenderness or loss of function.  But such symptomatology is 
encompassed under the ratings assigned under Diagnostic Codes 
5156 and 8516.  See Esteban, 6 Vet. App. at 261-62. 

None of the diagnostic codes discussed above provide a basis 
for increased ratings for the veteran's left little finger 
disability under the Rating Schedule given the physical 
findings in this case.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.68, 4.71a, 
4.118, 4.124a, Diagnostic Codes 5156, 7804, 7805, 8516.

It is reiterated that a 20 percent evaluation is the maximum 
allowed for the amputation of a little finger.  38 C.F.R. 
Part 4, Diagnostic Code 5156.  Because the "Amputation Rule" 
set forth in 38 C.F.R. § 4.68 and Diagnostic Code 5156 
provides a maximum 20 percent combined rating for the 
orthopedic and neurologic residuals of an amputation of a 
little finger with metacarpal resection, separate 20 ratings 
for veteran's partial amputation of the left little finger 
would not be warranted.  38 C.F.R. §§ 4.68, 4.71a, 4.118, 
4.124a, Diagnostic Codes 5156, 7804, 7805, 8516.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left little finger 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2001); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
such as a marked interference with employment or frequent 
periods of hospitalization, due solely to the veteran's 
service-connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.

The regular schedular standards and the separate 10 percent 
ratings currently assigned, adequately compensate the veteran 
for any adverse impact caused by his left little finger 
disability.  As the preponderance of the evidence is against 
increased ratings, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for partial amputation of the left fifth finger is denied.

Entitlement to an increased rating in excess of 10 percent 
for digital nerve neuroma of the left fifth finger is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

